                                                                                  FILED                                   ---LODGED
                      Case 4:14-cv-02543-CKJ Document 223 Filed 04/12/19 Page 1 ofRECEIVED
                                                                                    5                                           COPY



                                        UNITED STATES DISTRICT COURT                                           APR 1 2 2019
                                                    DISTRICT OF ARIZONA


Carrie Ferrara Clark
PLAINTIFF
                      v.
City o f T u c s o n
DEFENDANT                                                                                CASE NUMBER:   4: 14-cv-02543

  PRESIDING JUDGE   Hon. Cindy K. Jorgenson     couRTROOM DEPUTY S a n d r a   G.   Fuller   couRT REPORTERCheryl       Cummings
  HEARING/TRIAL DATE (S)   04/01 /19-04/05/19   PLAINTIFF ATTORNEY (S)   Jeffrey             DEFENDANT ATTORNEY(sl   Michelle Saavedra
                           04/08/19-04/12/19                                                                         Renee Waters
                                                                         Jacobson

  PLF       DFT     DATE ADMITTED
  NO.       NO.                                                            EXHIBITS
            300                                                             Daily Bulletin# 815
            301                                                              Daily Bulletin# 830
            302   4\c:;\,9                                               L'Heureux Text Messages
            303                                     TFD Employee Personnel Record Update Jeffery Todd
            304     4\S\ \°\                                             Carrie Clark Station History ·
            305                         Station 9 Dormitory Room Photograph taken May 2, 2016 by JoAnn Acosta
            306                                             Map 'Quest of Mother's address to Station 6
         ·307                                               Map Quest of Mother's address to Station 9
            308                                            Map Quest of Mother's address to Station 12
            309                                            Map Quest of Mother's address to Station 16
            310                                            Map Quest of Mother's address to Station 20
            311                                         Map Quest of Carrie Clark's address to Station 6
            312                                         Map Quest of Carrie Clark's address to Station 9
            313                                        Map Quest of Carrie Clark's addre~s to Station 12
            314                                        Map Quest of Carrie Clark's address to Station 16
            315                                         Map Quest of Carrie Clark's address to Station 20
            316                                        Map Quest of Carrie Clark's address to Station 23
            317                                               Office of Equal Opportunity (OEOP) File
            318                                       Carrie Clark OEOP Interview Audio January 7, 2013
            319                                    Carrie Clark OEOP Interview Transcript January 7, 2013
            320                                      Carrie Clark OEOP Interview Audio January 16, 2013
            321                                   Carrie Clark OEOP Interview Transcript January 16, 2013
                  Case 4:14-cv-02543-CKJ Document 223 Filed 04/12/19 Page 2 of 5


                                      EXHIBIT LIST -- CONTINUATION

I                                             vs.
                                                                                       I ""   NO
                                                                                                                                           I
    PLF   DFT      DATE ADMITTED
    NO.   NO.                                                        EXHIBITS
           322                               Carrie Clark OEOP Telephone Call Audio March 8, 2013 Part 2
           323                               Carrie Clark OEOP Telephone Call Audio March 8, 2013 Part 1
           324                      Carrie Clark OEOP Telephone Call Transcript March 8, 2013 Parts 1 & 2
           325                                 Carrie Clark OEOP Telephone Call Audio March 12, 2013
           326                               Carrie Clark OEOP Telephone Call Transcript March 12, 2013
           327                                   Rick L'Heureux OEOP Interview Audio March 22, 2013
           328                                 Rick L'Heureux OEOP Interview Transcript March 22, 2013
           329     4 \ s \ \°\                      Phone records regarding March 20, 2013 phone call
           330                                                 Rob Rodriguez Supervisory File
           331                                          Rob Rodriguez Supervisory File Privilege Log
           332                           '                       Work orders for Station Locks
           333                                                 Arizona Civil Rights Division File
           334                      Carrie Clark voice mail to Thomas regarding training September 10, 2013
      '
           335                     Carrie Clark voice mail to Thomas regarding training screen shot September 10, 2013
           336                        Carrie Clark voice mail to Travis regarding trade September 16, 2013
           337                     Carrie Clark voice mail to Travis regarding trade screen shot September 16, 2013
           338                                      Gordon Clark email to Laura Baker regarding trade
           339                         Gordon Clark email to Laura Baker regarding trade retain properties
           340    4\ ~ \,9              Ted McDonough Memo to Chief Nofs regarding drill May 22, 2014
           341                     Ted McDonough Memo to Chief Nofs regarding drill May 22, 2014 document properties
           342    4 \ C\ \ \c;     Ted McDonough Mer:no to Chief Nofs regarding Garbage Truck Fire May 20, 2014
           343                     Ted_McDonough Memo to Chief Nofs regarding Garbage Truck Fire May 20, 2014 document properties

           344                                  Carrie Clark Memo to Chief Nofs regarding May 22, 2014
          - 345                              Carrie Clar~ Engine 6 Fire Memo from Gordon Clark's Computer
           346                     Carrie Clark Engine 6 Fire Memo from Gordon Clark's Computer retain properties
           347                                                        Employee Counseling .
                                                    I
           348     4\\o\,9                                    Carrie Clark Telestaff, June, 2014
           349                                          Carrie Clark Telestaff, October 2013-June 2014
           350                     JoAnn Acedo email to Carrie Clark regarding assistance from Gordon Clark's Computer

           351                     JoAnn Acedo email to Carrie Clark regarding assistance from Gordon Clark's Computer retain properties

           352                     Gordon Clark email to Chief Gulotta re leave from Gordon Clark's Computer
                   Case 4:14-cv-02543-CKJ Document 223 Filed 04/12/19 Page 3 of 5


                                         EXHIBIT LIST                   CONTINUATION

    Carrie Ferrara Clark
                                             vs.
                                                    City of Tucson                       CASE NO.   4: 14-cv-02543
)   PLF     DFT     DATE ADMITTED
    NO. ·   NO.                                                       EXHIBITS
             353                    Gordon Clark email to Chief Gulotta re leave from Gordon Clark's Computer properties

             354                                             Arizona Daily Star Article Comments
             355                                     Clark v. Clark Petition for Dissolution of Marriage
             356                                                 Carrie Clark HR Personnel File
             357                     I                          Carrie Clark TFD Personnel File
             358                                                 Carrie Clark TFD Medical File
             359                                                  Carrie Clark HR Medical File
             360                               Paul McDonough Memo regarding response to discovery
             361                                              Email and Memos regarding PEPP
             362                                          JoAnn Acosta File-regarding Carrie Clark
             363                                   JoAnn Acosta File regarding Carrie Clark privilege log
             364                               Carrie Clark Wrongful Conduct Complaint March 9, 2016
             365                               Carrie Clark Memo regarding incident with Nikki Sprenger
             366                    Carrie Clark Memo regarding incident with Nikki Sprenger retain properties
             367                    John Vincent email to Ken Brouillette regarding Carrie Clark incident with Nikki Sprenger

             368                    John Vincent email to Ken Brouillette regarding Carrie Clark incident with Nikki Sprenger properties

             369                                                       Langejans Complaint
             370                                                       Education Counseling,
             371                    Laura Baker Memo to Chief Critchley regarding Wrongful Conduct Complaint #WC 16-03-001

             372                    Laura Baker Memo to Chief Critchley regarding Wrongful Conduct Complaint #WC 16-03-001 privilege log

             373                         Mike Carsten Memo to Chief Baker regarding Inspector Clark Meeting
             374    ~\9\,C\                                        Carrie Clark Reassignment
             375                           Mike Garcia email to Carrie Clark regarding return to operations                                 :


             376                             JoAnn Acosta email to Carrie Clark re Off the Job Light Duty
             377                                      Carrie Clark Light quty Work Assignment Form
                                                                                                                                     .---
             378                                      Carrie Clark TFD Personnel File updated 2016                              ·.




             379   14 \\O\          Mike Garcia email to Carrie Clark regarding interest in paramedic promotion
     *       380
                             \ C\
                                                                     Work Status Verification
             381                                   Carrie Clark TFD Personnel File updated 2017 Part 1
             382                                   Carrie Clark TFD Personnel File .updated 2017 Part 2
             383                                     Retained documents from Carrie Clark's computer
               Case 4:14-cv-02543-CKJ Document 223 Filed 04/12/19 Page 4 of 5


                                  EXHIBIT LIST -- CONTINUATION

Carrie Ferrara Clark
                                      vs.
                                            City of Tucson                CASE NO.   4: 14-cv-02543
PLF    DFT      DATE ADMITTED
NO.    NO.                                                   EXHIBITS
         384                                Retained documents from Gordon Clark's computer
         385                                          TFD Shift Calendars 2012 - 2017
         386                                                    TFD Station Map
         387                                             TFD Manual of Operations
         388                             City of Tucson Wrong Conduct Administrative Directive
         389                                City of Tucson Discrimination Administrative Directive
         390                                                 TFD Battalion Grid Map
         391    4\,0\,~                        TFD Organization Chart Revised July 2, 2012
         392    4\ \0 \ \9                   TFD Organization Chart Revised August 20, 2013
         393    4\,o\\9                      TFD Organization Chart Revised August 21, 2014
         394    4\\o\,°l                · TFD Organization Chart Revised TFD Fiscal year 15/16
         395    4\,oh~                        TFD Organization Chart Revised March 3, 2016
         396                                        TFD Annual Report Fiscal Year 2015
         397                                        TFD Annual Report Fiscal Year 2016
         398                     Mike Garcia Master Memo regarding 2016 Seniority within Rank Report .
         399                    Mike Garcia Master Memo regarding 2016 Seniority within Rank Report List
         400                    Mike Garcia Master Memo regarding 2016 Seniority within Rank Report f.mended
         401                             Carrie Clark Wrongful Conduct Complaint June 7, 2016
         402                                    Carrie. Clark TFD Medical File updated 2017
         403                                           Well America Medical Records
         404                                  Tanque Verde Family Practice Medical Records
         405                              Video Deposition transcript with exhibits, Carrie Clark 1
         406                              Video Deposition transcript with exhibits, Carrie Clark 2
                          ,

         407                              Video Deposition transcript with exhibits, Carrie Clark 3
         408                              Video Deposition transcript with exhibits, Carrie Clark 4
         409                             Video Deposition transcript with exhibits, Gordon Clark 1
         410                             Video Deposition transcript with exhibits, Gordon Clark 2
         411                             Video Declaration of Carrie Clark dated August 17, 2017
         412                                 Declaration of Gordon Clark dated August 16, 2017
         413                       Supplemental Declaration of Carrie Clark dated Septernber 18, 2017
         414                      Supplemental Declaration of Gordon Clark dated September 18, 2017
                              Case 4:14-cv-02543-CKJ Document 223 Filed 04/12/19 Page 5 of 5


                                                       EXHIBIT LIST -- CONTINUATION

Carrie Ferrara Clark
                                                             vs.
                                                                    City of Tucson                             CASE NO.   4: 14-cv-02543
PLF                    DFT    DATE ADMITTED
NO.                    NO.                                                               EXHIBITS
                        415                        Plaintiff's Response to Defendant's Second Request for Production & PL000076-PL000117
                        416                                  Sharon McDonough email to Carrie Clark regarding demption ·
      ----_,            417    6t \ ~ \ \',                      JoAnn Acosta email to Carrie Clark regarding demotion
                        418                                             Carrie Clark Para.medic Assignment Pay Form
                        419                                                                  Carrie Clark Notes
                        420                                        Nate Weber email to Carrie Clark regarding demotion
                        421                        Notes regarding telephone conversation between Ed Nied and Gordon Clark
                                                                      ·-'
                        422                                                      Gordon Clark email to Laura Baker
                        423                                      JoAnn Acosta email to Carrie Clark regarding demotion
                        424    4\B\\°\             Exhibit 362, JoAnn Acosta F!le, bates COT2009, JoAnn Acosta email dated July 19, 2013
                        425    A\~ \,9             Exhibit 333, Arizona Civil Rights Division File'. bates COT0434, JoAnn Acosta Memo dated August 30, 2013

                        426    4 \ ~\ \ C\         Exhibit 333, Arizona Civil Rights Division File, bates COT0435, JoAnn Acosta email dated October 25, 2013

                        427    4\~\\'i             Exhibit 333, Arizona Civil Rights Division File, bates COT0436, Tim Nofs email dated November 4, 2013

                        428    4-\~\\C\            Exhibit 333, Arizona Civil Rights Division File, bates COT0437, Rob Rodriguez memo dated November 4, 2013

                        429
                        430
                              4\ s \
                               4\   j),,
                                           '°'
                                           hq
                                                   Exhibit 362, JoAnn Acosta File, bates COT1971, 2202, 2203, 2007, 1999, Emails from JoAnn Acosta to Carrie Clark

                                                   City of Tucson Administrative Directive Leave for Witness/Jury Duty, etc. 2.01-?K
                        431
                               4\   °" h9          Exhibit 333, Arizona Civil Rights Division File, bates COT0315, Jim Critchley response to OEOP dated May 13, 20~3

                        432    4 \ 9 \,9           Exhibit 333,, Arizona Civil Rights Division File, bates COT0406-0408, Rob Rodriguez Memo dated May 23, 2013

                        433    A \,oh'\            Exhibit 330, Rob Rodriguez Supervisory File, bates COT2859, Rob Rodriguez Notes
                        434    4\,o\\9             Exhibit 387, TFD Manual of Operations, bates COT1002-1003, TFD MOPS Section 203, Absences

                        330   4l 4 h'i             Exhibit 330, Rob Rodriguez Supervisory File, bates COT2937, D8#706 and oe#707
                        333    4 \ .4 \ ,9         Exhibit 333, Arizona Civil Rights Division File, bates COT0396~:sfcfn's\rv~ns Email and Recommendation
                   \   333A   -4\4\\9              Exhibit 333, Arizona Civil Rights Division File, bates COT0403-404, Ed Nied Memo dated May 20, 2013

                        387    41 S \ t9            Exhibit 387, TFD Manual of Operations, bates COT1007-1010, Light Duty
                        387    41   c::;: \   19   Exhibit 387, TFD Manual of Operations, bates 0976, Voluntary "Swapping" of Positions

                        440
                                                        •.
                        441
                        442
                        443

               I
                        444
                        445
